824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leroy STEWART, Petitioner,v.DEPARTMENT OF JUSTICE, IMMIGRATION AND NATURALIZATIONSERVICE, Respondent.
Appeal No. 86-1260.
United States Court of Appeals, Federal Circuit.
June 12, 1987.

Before RICH, Circuit Judge, and NICHOLS and BALDWIN, Senior Circuit Judges.
PER CURIAM.

DECISION

1
The Merit Systems Protection Board (board) sustained the removal of Leroy Stewart from his position as Immigrant Inspector on charges of reckless and improper discharge of a personally-owned handgun and failure to comply with agency firearm regulations.  We affirm.

OPINION

2
The board found, and petitioner admitted, that an Immigrant Inspector may draw his weapon only in defense of his life, a fellow officer, or an innocent third party.  The board held that petitioner failed to demonstrate by preponderant evidence that he met that standard on the night in question when he fired five shots at a group of young delinquents.  The board found petitioner's testimony riddled with inconsistencies and not credible despite the fact that it attempted to give great weight to petitioner's version of events, petitioner having been the only witness to testify.  It is not this court's function to reweigh the evidence, as petitioner urges us to do.


3
With regard to the other charges involving petitioner's violation of agency regulations governing the use of firearms, we decline petitioner's invitation to reject the board's thorough analysis of the relevant law and facts.  The decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).